Citation Nr: 1207441	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-46 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a respiratory disability due to exposure to asbestos.

2.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative joint disease and spondylosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from December 1971 to March 1981, February 1985 to February 1986, and July 1986 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  During the June 2011 Travel Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a respiratory disability as due to exposure to asbestos and the issues of entitlement to increased evaluations for cervical spine degenerative joint disease and spondylosis and temporomandibular joint disorder.

2.  The Veteran's service-connected lumbar spine degenerative disc and joint disease has been manifested by complaints of pain and limitation of motion of 90 degrees flexion and a combined range of motion of 230 degrees, but does not cause ankylosis, favorable or unfavorable, of the entire thoracolumbar spine, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to service connection a respiratory disability as due to exposure to asbestos have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of a substantive appeal for an increased evaluation for cervical spine degenerative joint disease and spondylosis have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal for an increased evaluation for temporomandibular joint disorder. have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2011). 

The Veteran's June 2011 VA hearing transcript shows that he indicated that he 
desired to withdraw his appeal as to the issues of entitlement to service connection for a respiratory disability due to asbestos exposure, entitlement to an increased rating for a cervical spine disability, and entitlement to an increased rating for TMJ. (Transcript (T.) at page (pg.) 2-3.)   Because the Veteran has clearly indicated his wish to withdraw these issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011). Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for a respiratory disability due to asbestos exposure, entitlement to an increased rating for a cervical spine disability, and entitlement to an increased rating for TMJ, and they are therefore dismissed.   

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The rating claim on appeal arises from the Veteran's disagreement with the initial rating assigned for his low back disability after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is again noted that in the June 2011 hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  (Transcript (T.) at page (pg.) 2, 5.)  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.   In this case, the Veteran's service treatment records have been obtained, as well as private treatment records. 

A VA examination with respect to the issue on appeal was obtained in January 2010, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate because it is based on detailed and thorough physical examination, and information pertinent to the rating criteria was solicited by the VA examiner.  

Further, the Veteran's hearing transcript shows that the undersigned Veterans Law Judge specifically had the Veteran describe the extent of his low back impairment, to include flexion and extension.  (Transcript (T.) at page (pg.) 5-8).  The Board finds that such testimony is credible and that the Veteran is competent to describe physical symptoms that he experiences as a result of his low back disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Board finds that a remand for a new VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


III. Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the evidence does not show a significant change in the disability during the period on appeal, and a uniform evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5020, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine) and Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating will be will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.



IV. Legal Analysis

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his service-connected low back disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from July 20, 2009. 

On VA examination in January 2010, the Veteran reported that his usual occupation was that of a helicopter pilot, but that he had worked less than one year as a full-time as computer technician.  He indicated that he had lost three days of work in the past 12 months as a result of back pain.

He reported experiencing a mild, dull, aching, constant daily pain in his right lumbar paraspinal muscles that did not radiate.   There were no flare-ups of spinal conditions.  He rated the pain at level 3/10 that was aggravated with lifting to the level 7-8/10.  He indicated that he experienced flare-ups once or twice a year.  He denied any lower extremity paresthesias. 

He denied experiencing urinary incontinence, urinary urgency, urinary frequency, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, foot or leg weakness, falls, or steadiness.  He reported experiencing nocturia one time per night, which was unrelated to any claimed disability.

During the past 12 month period, the Veteran reported that there were no incapacitating episodes due to intervertebral disc syndrome, but that he had experienced one incapacitating episode of the thoracolumbar region, which had stated lasted one day.  The He did not use any devices/aids and was on able to walk  1/4 mile. 

On physical examination, inspection of the spine revealed a normal posture and spine symmetry.  The examiner reported that the Veteran's gait was normal and that there were no abnormal spinal curvatures, including gibbus, kyphosis, list, lumbar flattening, scoliosis, reverse lordosis, or thoracolumbar ankylosis.  With respect to objective abnormalities of thoracic sacrospinalis, the examiner reported that there was no spasm, atrophy, tenderness, or weakness.  However, there was bilateral guarding and pain with motion.  He had normal muscle tone with no muscle atrophy.  Detailed sensory examination of the Veteran's lower extremities found normal sensation on both lower extremities.  Detailed reflex examination of the Veteran's spine reflected normal reflexes.

Thoraco-lumbar spine active range of motion was as follows: flexion 0-90 degrees; extension 0-20 degrees; bilateral lateral flexion 0-30 degrees, respectively; and bilateral lateral rotation 0-30 respectively.  There was objective evidence of pain on active range of motion.  There was objective of pain following repetitive motion.  However, there were no additional limitations after three repetitions of range of motion.  

X-rays of the Veteran's lumbar spine showed that the Veteran had degenerative disc disease of the lumbar spine with no evidence of compression fracture.

With respect to the Veteran's activities of daily living, there was no effect on his chores, shopping, travelling, feeding, bathing, dressing, toileting, and grooming, and a mild effect on exercise, sports, recreation, and driving. 

Given the above clinical findings, which does not establish forward flexion of the Veteran's thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (here his flexion is 90 degrees,  or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees (here his combined range of motion is 230 degrees), and which establishes that he does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the Board finds that an evaluation in excess of 10 percent is not warranted for the orthopedic manifestations of the service-connected low back disability based on the general rating formula for disease or injury of the spine.

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  In this case, the record, as evidenced by the January 2010 VA examination report does not reflect that the Veteran has any neurological abnormalities as a result of his service-connected low back disability.  As noted above, the Veteran denied experiencing any lower extremity paresthesia and his sensory examination was normal.

The Board notes that in addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes. The January 2010 VA examination report shows that the Veteran was diagnosed as having degenerative disc disease.  The examination report also shows that the Veteran reported that he had lost three days of work during the past 12 months due to his back pain.  However, the examiner reported there were no incapacitating episodes due to intervertebral disc syndrome.  Further, during his June 2011 hearing, the Veteran testified that he had stayed home for three days as a result of his back, but that he had not been prescribed bed rest and just stayed home, kept himself off of his feet, and took over the counter pain medication to try and get relaxed.  (Transcript (T.) at page (pg.) 4.)  

Therefore, in the absence of objective evidence that shows that the Veteran's degenerative disc disease is manifested by incapacitating episodes requiring prescribed bed rest, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain.  The Board recognizes that the January 2010 examiner has acknowledged and confirmed that he experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluation assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation.

The Board has also considered the Veteran's statements that his low back disability worse than the rating that he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  The testimony was non specific and failed to establish a greater degree of functional impairment.  Although he described spasm, even if credible, there is no proof of abnormal curvature.  Furthermore, he was provided an opportunity to submit additional evidence and did not.  Here, the medical findings (as provided in the January 2010 VA examination report) directly address the criteria under which the Veteran's low back disability is evaluated.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn.

The record does establish that there is private medical evidence reflecting his functional impairment.  However, such evidence predates the award of service connection.  Although the evidence was considered, it does not provide a basis for a higher evaluation.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the orthopedic and neurologic symptoms of the Veteran's lumbar spine degenerative disc and joint disease are fully contemplated by the applicable rating criteria.  The reduction in range of motion of the lumbar spine is specifically accounted for under the criteria for rating disabilities of the spine, and the additional limitation on repetitive motion were specifically accounted for, and found to not  warrant higher ratings, under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  In addition, the neurologic symptoms were considered as chronic neurologic manifestations under the former criteria and as associated objective neurologic abnormalities under the revised criteria, and resulted in a separate rating where warranted.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran indicated on the January 2010 VA examination that he worked full time as a computer specialist.  While he also indicated that he had missed three days in the previous year due to his lumbar and pain, such a relatively short period of time does not reflect marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the fact that the Veteran remains employed full time reflects that a TDIU claim has not been raised implicitly in connection with the claims for higher ratings herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Therefore, for the foregoing reasons, the preponderance of the evidence is against an evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease throughout the appeal period.  Moreover, the preponderance of the evidence is against any higher rating or any additional separate compensable rating.  
The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for a respiratory disability as due to exposure to asbestos and the claims of entitlement to increased evaluations for cervical spine degenerative joint disease and spondylosis and temporomandibular joint disorder. 

Entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


